Citation Nr: 1036642	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-29 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for low back pain with 
degenerative disc disease (DDD), currently evaluated as 40 
percent disabling. 

2.  Entitlement to service connection for lumbar diskitis and 
osteomyelitis, to include as secondary to the Veteran's service-
connected low back pain with degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from July 1983 to 
July 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in December 2006.  
A statement of the case was issued in July 2007, and a 
substantive appeal was received in September 2007.  The Veteran 
appeared at a Decision Review Officer (DRO) informal conference 
hearing in September 2008 and appeared before the Board at the RO 
in December 2009.  A DRO conference report and a transcript of 
the hearing before the Board at the RO are of record.    

On a form received in March 2009, the Veteran marked the 
appropriate box to indicate that he waived regional office 
jurisdiction if he subsequently sent in new evidence for 
consideration.  A written waiver of preliminary RO review was 
received in January 2010.  After the hearing before the Board at 
the RO in December 2009, the record was held open for 60 days to 
allow the Veteran to submit additional evidence.  Additional 
evidence was received in March 2010.  

The issues of entitlement to service connection for fibromyalgia, 
chronic fatigue syndrome, and irritable bowel syndrome have been 
raised by the record (specifically in a claim received in January 
2010), but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for lumbar 
diskitis and osteomyelitis, to include as secondary to the 
Veteran's service-connected low back pain with DDD is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In March 2009, the Veteran effectively withdrew his appeal as to 
the issue of entitlement to an increased rating for low back pain 
with DDD, currently evaluated as 40 percent disabling. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met as to the issue of entitlement to an increased rating 
for low back pain with DDD, currently evaluated as 40 percent 
disabling.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The issue of entitlement to an increased rating for low back pain 
with DDD, currently evaluated as 40 percent disabling was 
initially on appeal from the December 2006 rating decision which 
denied a rating in excess of 10 percent.  During the course of 
the appeal, the RO increased the rating to 40 percent via a 
February 2009 rating decision.  Although the Veteran indicated 
that he was not satisfied with the decision, he submitted a VA 
Form 9 which indicated that he was only appealing the service 
connection issue.  In a pre-hearing conference conducted in 
connection with the December 2009 Board hearing, it was 
determined that only the service connection issue remained in 
appellate status, and questions by the representative and 
testimony by the Veteran were limited to the service connection 
issue. 

The Veteran has effectively withdrawn his appeal as to the issue 
of entitlement to an increased rating for low back pain with DDD, 
currently evaluated as 40 percent disabling.  Thus, there remain 
no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the appeal as to this issue is 
dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to an 
increased rating for low back pain with DDD, currently evaluated 
as 40 percent disabling.


REMAND

The remaining issue before the Board is entitlement to service 
connection for lumbar diskitis and osteomyelitis, to include as 
secondary to the Veteran's service-connected low back pain with 
DDD.

The Veteran was afforded VA examinations in September 2003, 
August 2006 and November 2008.  A September 2006 addendum was 
provided. The Board finds that the VA opinions are inadequate.  
The September 2003 VA examination did not address lumbar diskitis 
and osteomyelitis, to include as secondary to the Veteran's 
service-connected low back pain with DDD.  While the examiner 
from the August 2006 VA examination noted lumbar diskitis and 
osteomyelitis, to include as secondary to the Veteran's service-
connected low back pain with DDD, he did not provide a rationale 
for why the lumbar diskitis and osteomyelitis were not directly 
related to service or secondary to the Veteran's service-
connected low back pain with DDD.  The September 2006 addendum 
just addressed range of motion.  When the Veteran was afforded a 
VA examination in November 2008, the Veteran's claims file was 
not available, and the VA examiner just simply stated that lumbar 
diskists and osteomyelitis status post treatment were non 
service-connected.  The Veteran's claims file was not reviewed 
and no rationale was provided.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should also be afforded an 
appropriate VA examination by a medical 
doctor to determine the nature, extent and 
etiology of lumbar diskitis and 
osteomyelitis.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  The 
examiner should clearly report whether 
there is current lumbar diskitis and/or 
osteomyelitis, or residuals of lumbar 
diskitis and/or osteomyelitis.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to each of the following questions:

a)  Is it at least as likely as not (a 50% 
or higher degree of probability) that 
lumbar diskitis and osteomyelitis, or 
residuals thereof, are causally related to 
service (to include any inservice spinal 
tap)?  

b)  Is it at least as likely as not (a 50% 
or higher degree of probability) that 
lumbar diskitis and osteomyelitis, or 
residuals thereof, are proximately due 
to, or caused by, the Veteran's service-
connected low back pain with DDD?

c)  Is it at least as likely as not (a 50% 
or higher degree of probability) that 
current lumbar diskitis and osteomyelitis, 
or residuals thereof, have been aggravated 
by the Veteran's service-connected low back 
pain with DDD?

A rationale should be provided for all 
opinions.

2.  In the interest of avoiding further 
remand, the RO should review the examiner's 
report and opinion to ensure that it is 
fully responsive to each of the posed 
questions.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue of entitlement to service connection 
for lumbar diskitis and osteomyelitis, to 
include as secondary to the Veteran's 
service-connected low back pain with DDD.  
The RO should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


